Title: From John Adams to John Rogers, 6 February 1801
From: Adams, John
To: Rogers, John



Dear Sir
Washington Feb 6th 1801

I thank you for your kind letter of Jan 31st. If the judiciary bill should pass, as I hope it will, it will cost me much anxiety and dilligence, to select characters such as you describe to fill the offices & I am obliged to you & to all other friends of their Country, who favor me with their advice & assistance in discharging that important duty. I have a personal regard for Mr. Bayard & his father has been long my friend, but I can make no promise, nor give any encouragement untill all the candidates are before me & I have taken time to weigh their qualifications & merits. I have no doubt he deserves the handsome character you give him. The character “of an ennemy to the fatal philosophy of the day” has great weight with me, although it appears to have none with our nation. But I shall not dilate on this head. It behoves all men to consider whether that intelligence & piety and virtue in the great body of the people, upon which we have all acknowledged our whole security to depend, has not failed our expectations & disappointed all our hopes. We in this age are more unfortunate in one respect than the ancient gentiles. Among them the philosophers were divided into numerous sects—the folowers of Socrates of Plato of Pythagoras & of Zeno as well as of Epicurus. All the former had a mixture of good morals, manly virtues & true opinions among their errors & all of them served to counterpoise & counteract the poisonous pestilential & most fatal doctrine of Epicurus. The portico for example produced men like the Catoes, Cicero, Seneca, Brutus, Epictetus and others who were saints in comparison of Caesar and Anthony. But our modern philosophers are all the low grovelling disciples of Epicurus: Not one Stoick no Platonician among them. Where then are we going! Are we all to become Epicuri de grege porci?—There is one thing, My dear Doctor, which has given me much uneasiness. How can it have happened that such great numbers of our good friends the Presbyterians have become the advocates, disciples & voters, if not votaries of the great doctors of Epicurean phylosophy? But I have written a tedious letter when I intended only to have acknowledged your favor.
With much esteem I am Sir your friend & humble sert
